705 S.E.2d 392 (2011)
STATE
v.
David E. SIMPSON.
No. 381P10-3.
Supreme Court of North Carolina.
January 27, 2011.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.
David Simpson, Raleigh, for Simpson, David E.
John Snyder, District Attorney, for State.
The following order has been entered on the motion filed on the 26th of January 2011 by Defendant-Appellant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference this the 27th of January 2011."